UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD DIAZ,

                               Petitioner,                         20-CV-0154 (CM)

                       -against-                         ORDER DIRECTING ORIGINAL
                                                      SIGNATURE AND PAYMENT OF FILING
SUPT. THOMS,                                               FEE OR IFP APPLICATION

                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner Richard Diaz, proceeding pro se, brings this petition for a writ of habeas

corpus. 1 This action was originally filed in the United States District Court for the Eastern

District of New York, where it was opened under docket number 19-CV-7048. That Court

transferred the petition here. Petitioner submitted the petition without his signature and without

payment of the filing fee or submission of an application to proceed in forma pauperis (IFP), that

is, without prepaying the filing fee.

                                              DISCUSSION

A.         Signature

       Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the

attorney’s name – or by a party personally if the party is unrepresented.” See also Local Civil

Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.


       1
          In the petition, Petitioner spells his surname as both Diez and Diaz. Because it appears
from public records, including records of the New York State Department of Corrections and
Community Supervision, that Petitioner’s surname is Diaz, the Court directs the Clerk of Court
to correct the docket to reflect the surname Diaz.
757, 764 (2001). The Court therefore directs Petitioner, within thirty days of the date of this

order, to resubmit to the Court the signature page of his petition with an original signature. A

copy of the signature page is attached to this order.

B.     Filing Fee

       To proceed with a petition for a writ of habeas corpus in this Court, a petitioner must

either pay the $5.00 filing fee or, to request authorization to proceed without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915. Within thirty days of the date of

this order, Petitioner must either pay the $5.00 filing fee or complete and submit the attached IFP

application. If Petitioner submits the IFP application, it should be labeled with docket number

20-CV-0154 (CM). If the Court grants the IFP application, Petitioner will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Petitioner, and note service

on the docket. The Clerk of Court is further directed to correct the docket to list Petitioner’s

surname as Diaz (not Diez). No answer shall be required at this time. The Court directs

Petitioner, within thirty days of the date of this order, to (1) resubmit to the Court the signature

page of his petition with an original signature; and (2) pay the $5.00 filing fee, or complete and

submit the attached IFP application.

       If Petitioner complies with this order, the case shall be processed in accordance with the

procedures of the Clerk’s Office. If Petitioner fails to comply with this order within the time

allowed, the action will be dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an



                                                  2
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   January 8, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
